Case: 18-40626      Document: 00515239162         Page: 1    Date Filed: 12/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                    No. 18-40626
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                   December 17, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

RENE PAREDES, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:17-CR-329-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Rene Paredes, Jr., was convicted following a jury trial of one count of
conspiracy to transport illegal aliens, four counts of transportation of an illegal
alien on May 16, 2017, and four counts of transportation of an illegal alien on
September 11, 2017.         Paredes was sentenced to a total of 70 months of
imprisonment and three years of supervised release. He concedes the evidence
was sufficient to convict him of transporting illegal aliens on May 16, 2017. He


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40626    Document: 00515239162     Page: 2   Date Filed: 12/17/2019


                                 No. 18-40626

challenges his convictions for conspiracy (Count One) and for transporting
illegal aliens on September 11, 2017 (Counts Six through Nine), arguing the
evidence was insufficient to support those convictions.
      We review properly preserved insufficiency-of-the-evidence claims
de novo. United States v. Chon, 713 F.3d 812, 818 (5th Cir. 2013). Both parties
assert that Paredes did not preserve his sufficiency challenge and that our
review is for plain error. Because the evidence here is sufficient under the
de novo standard, we need not review for plain error. We defer substantially
to the jury verdict, view the evidence in the light most favorable to the
Government, and ask only whether a rational jury could have found the
essential elements of the offense beyond a reasonable doubt. Chon, 713 F.3d
at 818. The jury may choose among reasonable constructions of the evidence,
and evidence may be direct or circumstantial. United States v. Mitchell, 484
F.3d 762, 768 (5th Cir. 2007).
      With respect to his conspiracy conviction, Paredes argues that the
evidence was insufficient to show that he reached an agreement with “at least
one other person” to smuggle aliens.          The evidence, particularly the
surveillance of Paredes and others before he drove his tractor-trailer with
aliens hidden inside to a border patrol checkpoint, viewed in favor of the
verdict, was sufficient to prove that Paredes agreed with at least one other
person to smuggle aliens as charged. See Chon, 713 F.3d at 818-19.
      Paredes further argues that the evidence was insufficient to show that
he knew of the illegal aliens’ presence in his trailer on September 11, 2017, or
recklessly disregarded their presence, before driving to the checkpoint. Given
the aliens’ testimony about their respective journeys, Paredes’s employer’s
testimony, and Paredes’s conduct with respect to smuggling aliens on May 16,
2017, a rational jury could have found beyond a reasonable doubt the



                                       2
    Case: 18-40626        Document: 00515239162   Page: 3   Date Filed: 12/17/2019


                                   No. 18-40626

knowledge element of Paredes’s September 11, 2017 transportation offense.
See United States v. Nolasco-Rosas, 286 F.3d 762, 765 (5th Cir. 2002).
      In light of the foregoing, there was sufficient evidence for a rational jury
to find Paredes guilty on the conspiracy and transportation counts he has
challenged. See Chon, 713 F.3d at 818. The parties note, however, that the
judgment contains a typographical error, transposing “(A)(v)” in the citation of
one of the statutes of conviction for Counts Two through Nine: 8 U.S.C.
§ 1324(a)(1)(A)(v)(II).    Accordingly, we REMAND the case for the limited
purpose of the district court’s entry of a corrected judgment. See FED. R. CRIM.
P. 36; United States v. Johnson, 588 F.2d 961, 964 (5th Cir. 1979).            We
otherwise AFFIRM.




                                         3